Citation Nr: 1013663	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  June 1958 to June 
1960 as well as a period of active duty for training 
(ACDUTRA) with the National Guard in August 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Buffalo, New York that declined 
to reopen the Veteran's claim for service connection for a 
back disorder.  

By way of brief procedural history, the Veteran's claim for 
service connection for his back disorder was denied by the 
Board in June 1982.  Subsequent Board decisions in March 
1984, September 1987, June 1991, a Court of Appeals for 
Veteran Claim (Court) decision in May 1993, and an RO 
decision in June 1994 all declined to reopen the Veteran's 
claim.  In May 2004 the RO again declined to reopen the 
Veteran's claim.  It is the latter decision of the RO that is 
presently on appeal.  

In a Board remand dated in February 2008 the Board noted that 
while the RO declined to reopen the Veteran's claim in its 
May 2004 decision, it nonetheless appeared to have implicitly 
reopened the claim in a June 2006 Supplemental Statement of 
the Case (SSOC) that referenced a February 2006 VA 
examination of the Veteran's spine.  However, that 
examination report was not associated with the claims file.  
The Board observed that despite the RO's action it had an 
independent duty to ascertain whether new and material 
evidence was obtained before considering the claim on the 
merits.  Therefore, the Board remanded this matter for the 
issuance of proper VCAA notice including notice regarding the 
new and material evidence standard and to associate a copy of 
the February 2006 VA report of examination with the claims 
file.  If that examination could not be found, the Board 
ordered that a new examination should be conducted.

The above development having been completed, the claim was 
returned to the Board for appellate disposition.

The Veteran testified at a January 2006 hearing that was held 
before a decision review officer (DRO) at the RO.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disability was previously denied in June 1982 Board decision.  
Board decisions in March 1984, September 1987, June 1991, a 
Court of Appeals for Veteran Claim (Court) decision in May 
1993, and an RO decision in 1994 all declined to reopen the 
Veteran's claim.  The Veteran was notified of the RO's June 
1994 decision and his appellate rights, but did not perfect a 
timely appeal there from.

2.  The evidence received since the June 1994 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for a back disability.


CONCLUSIONS OF LAW

1.  The June 1982 Board decision denying service connection 
for a back disability and all subsequent decisions declining 
to reopen the Veteran's claim, including the RO's June 1994 
decision, are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a back disability. 38 
U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In this case, the Board determined that the requirements of 
the VCAA were not fully complied with in its February 2008 
remand, and ordered that new VCAA notice be provided that 
complied with both Dingess and Kent.  This was accomplished 
in April 2008 and June 2009 letters that were sent to the 
Veteran.  The April 2008 letter informed the Veteran that he 
was previously denied service connection for his back 
disability because no connection between this disorder and 
his service was shown and explained that he needed to provide 
new and material evidence in order to reopen that claim.  The 
letter also adequately explained what was meant by "new and 
material evidence", explained how VA assigns disability 
ratings and effective dates, and provided information about 
VA's duty to assist the Veteran in obtaining evidence in 
support of his claim.  However, it did not explain the 
elements necessary to establish service connection for a 
claimed disability.  A June 2009 letter provided this 
information, however, and it also reiterated the information 
set forth in the April 2008 letter.  The Veteran's 
application to reopen his claim was readjudicated by the 
RO/AMC in a December 2009 Supplemental Statement of the Case 
(SSOC), thereby curing any pre-decisional notice errors.     

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, private 
treatment records, and written statements by the Veteran as 
well as his testimony at a January 2006 hearing before a DRO.  

When a claim for benefits is not reopened, applicable 
regulations do not require the provision of a VA examination.  
38 C.F.R. § 3.159(c) (4) (iii).  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1342 (Fed. Cir. 2003).  However, the RO nonetheless undertook 
to provide such an examination in this case and the Veteran 
was afforded a VA examination in February 2006.  The Board's 
February 2008 remand instructed that the report of this 
examination be associated with the claims file and this 
action was accomplished.  The adequacy of this examination 
will be addressed in the remand portion of this decision.

II. New and Material Evidence

The Veteran's claim for service connection for a back 
disability was previously denied in a June 1982 Board 
decision insofar as the evidence did not show that the 
Veteran's back disability was related to his service.  Board 
decisions in March 1984, September 1987, June 1991, a Court 
decision in May 1993, and an RO decision in 1994 all declined 
to reopen the Veteran's claim because he did not submit new 
evidence that indicated that his back disability could be 
related to his military service.  The Veteran was notified of 
the RO's June 1994 decision and his appellate rights, but did 
not perfect a timely appeal.

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact that is necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the prior denials of 
the Veteran's claim include more recent treatment records 
that indicate that the Veteran continues to experience a back 
disorder that is progressing in severity.  While new, this 
evidence is not material because it does not relate to the 
reason why the claim was previously denied; the private 
treatment records do not related the Veteran's current back 
disorder to a disease or injury that occurred during his 
service.  

Similarly, while the Veteran's written statements and 
testimony at the hearing at the RO were new, insofar as they 
were not previously of record, they largely reiterated prior 
contentions and were insufficient to raise the possibility of 
a nexus between the Veteran's service and his current back 
disorder.  Service treatment records that were submitted by 
the Veteran were duplicative of evidence that was already of 
record.

However, the RO obtained a VA examination in February 2006 
that directly addressed the etiology of the Veteran's back 
disorder.  The examiner opined that "it is at least as 
likely as not that the degenerative changes that the Veteran 
exhibits are age related and it is my opinion that it is at 
least as likely as not that the lumbar spine condition is not 
a result of [the Veteran's] motor vehicle accident in 1961."  
This opinion raises a reasonable possibility of 
substantiating the Veteran's claim because the particular 
language used also indicates that it may be at least as 
likely as not that the Veteran's back disorder is related to 
the 1961 in-service motor vehicle accident.  Specifically, if 
it is only "at least as likely as not" that the car 
accident did not cause the Veteran's spinal disability, it is 
also "at least as likely as not" that it did.  Where the 
evidence is in equipoise, the benefit of the doubt must be 
afforded to the Veteran.  See 38 U.S.C.A. § 5107(b).  Insofar 
as the language used by the examiner suggests that the 
evidence could be in equipoise, it constitutes new and 
material evidence sufficient to reopen the claim.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a back disability is 
reopened.  


REMAND

As discussed above, the language used by the examiner who 
conducted the February 2006 examination is confusing insofar 
as the examiner appears to have applied an incorrect standard 
for determining whether a disability is related to a 
Veteran's service.  Specifically, the examiner should have 
either opined that (a) it was at least as likely as not that 
the Veteran's back disability was related to his military 
service, or (b) that it was more likely than not unrelated to 
such service.  Thus, the Board finds it to be inadequate to 
determine the question of service connection.  Therefore, the 
Board is of the opinion further clarification is required in 
order to resolve what conclusion the examiner intended to 
express.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the examiner 
who conducted the February 2006 
examination of the Veteran's spine, if he 
is available, and request that he clarify 
his opinion concerning the etiology of the 
Veteran's back disorder.  Specifically, 
the examiner should explain this in terms 
of whether (a) the Veteran's back disorder 
is at least as likely as not (at least 50 
percent likely) due to an in-service 
disease or injury, including the 1961 in-
service car wreck, or (b) the Veteran's 
back disorder is less likely than not 
(less than 50 percent likely) due to an in 
service disease or injury.  The examiner 
should fully explain the rationale for his 
conclusion in this regard.

In providing this opinion, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the back 
disability, in addition to his statements 
regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied upon the absence of evidence 
in the service medical records to provide a 
negative opinion).  

The claims file must be made available to 
and be reviewed by the examiner and the 
examiner must indicate in the examination 
report that the claims file was reviewed.  
The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

If the examiner who performed the February 
2006 examination of the Veteran's back is 
unavailable, another appropriate health 
care professional should be requested to 
provide this opinion.  He or she must 
review the claims file in its entirety and 
state that this was done in his or her 
report.  If, and only if, this health care 
professional determines that he or she 
cannot provide the requested opinion 
without examining the Veteran him or 
herself, then a new VA examination should 
be conducted.  

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


